DETAILED ACTION
1.	This office action is in response to RCE filed on 01/24/2022. Claims 1, 18, and 19 have been amended. Claims 37 and 38 have been added. Claims 4-6, 8-9, 12, 20, 24, 27-31 and 33-34, and have been canceled. Claims 1-3, 7, 10-11, 13-19, 21-23, 25-26, 32, and 35-37 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 3, 7, 10, 11, 13-17, 21, 22, 25, 26, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R Haentsch  CN patent No. 103329345.
Regarding claim 1.  Figures 1-8 of R Haentsch discloses an actuator (actuator 20; paragraph 0009) assembly for a base station antenna (1; paragraph 0002), comprising: a plurality of actuators (20s), a rotatably mounted drive shaft (111) , and a single drive gear (131) coupled to a moving device (135), the moving device (135) configured to axially move the drive gear (131) to along the drive shaft (111) in order to engage (engages with racks of 122a, 122b, 122c, 122e, 122d) with a selected one of the actuators (20s).  

Regarding claim 3. The actuator assembly for a base station antenna according to claim 1, Figures 1-8 further discloses wherein each actuator (20) includes a driven gear (122a, 122b, 122c, 122e, 122d) and an actuator element (actuator element “iiiiiiiiiii” connected to 20 on line 10 in Fig. 1)  that is in transmission connection with the driven gear (122a, 122b, 122c, 122d, 122d), and the drive gear (131) is configured to drive a selected one of the driven gears (122a, 122b, 122c, 122e, 122d) that is engaged with the drive gear (135).    
Regarding claim 7. The actuator assembly for a base station antenna according to claim 1, Figures 1-8 further discloses wherein the drive gear (131) is mounted on the drive shaft (111) in an axially movable  (axial movable of 131) and rotation- fixed manner (fix-manner of 131 to 111).  
  	Regarding claim 10. The actuator assembly for a base station antenna according to claim 1, Figures 6-7 further discloses wherein at least one of the drive gear (131) and the driven gears has at least one tooth (tooth of 131; see Figures.6-7which has one or two end sections (sections of 131 in Fig. 6-7) that taper outwardly (outwardly tape of each tooth) along an axial direction (axial direction of 131).  
Regarding claim 11. The actuator assembly for a base station antenna according to claim 1, Figures 1-8 further discloses wherein the moving device (135) is configured as a lead screw transmission (screw transmission of 135), including a lead screw  (screw of 135) that is rotatably mounted and a nut (137; a small flat piece of metal or other material, with a threaded hole through it for screwing on to a bolt as a fastener; see Fig. 7 ) that engages with the lead screw (135) and is translationally movable 
Regarding claim 13. (Previously Presented) The actuator assembly for a base station antenna according to claim 1, wherein the actuator (20) assembly further comprises a drive motor (paragraph 0053) configured to drive the drive shaft (111), wherein the drive motor (paragraph 0053)  is mounted at a fixed position (fixed position of 110).  
Regarding claim 14. The actuator assembly for a base station antenna according to claim 11, Figures 1-8 further discloses wherein the actuator (20s) assembly (1) further comprises an index motor (paragraph 0059) configured to drive the lead screw (135), wherein the index motor (paragraph 0059)  is mounted at a fixed position (fixed position of 134).  
Regarding claim 15. The actuator assembly for a base station antenna according to claim 11, Figure 7 further discloses wherein the moving device (135) includes a sliding carriage (136) that is fixedly connected with the nut (see Fig. 7 nut 137; 137 discloses a small flat piece of metal or other material, with a threaded hole through it for screwing on to a bolt as a fastener;) .  
Regarding claim 16. The actuator assembly for a base station antenna according to claim 15, Figure 7 further discloses wherein the sliding carriage (136) has a fork portion(136a, 136b) that is configured to interact with both end sides of the drive gear (131; see Fig. 8).  
Regarding claim 17. The actuator assembly for a base station antenna according to claim 15, Figures 1-8 further comprising a substrate (substrate or layer of 30), wherein the sliding carriage (136) includes a sliding member (136) which is slidable in a channel (channel of 121a, 121b, 121c, 121b, 121d, 121e)   in the substrate (substrate or layer of 30).  
20. (Cancelled)  

Regarding claim 22. The actuator assembly for a base station antenna according to claim 3, Fig. 1-8 further discloses  wherein each actuator (20) is provided with a locking device (250; paragraphs 0046- 0047) shiftable (see Fig. 14a and 14b for discloses the shiftable of 250)  between a locked state (Fig. 4a locking of 250)  in which the actuator (20)  is fixed in place and an unlocked state (Fig. 14b unlocking of 250)  in which the actuator (20)  is moveable, and the locking device (250) includes a claw (243 in Fig. 14a) of  which is configured to engage with a tooth section of the driven gear (231 in Fig. 14) of a respective actuator (20 in Fig. 1), and biased towards its engagement position (engage position of drive gear 231 in Fig. 14) , wherein when the drive gear (231 in Fig. 14) engages with a respective driven gear (222a…222f in Fig. 143), the claw (243 in Fig. 14)  is moved from its engagement position (engagement of 243 with 250) to its disengagement position (disengagement between 243 and 250 in Fig. 14b), and when the drive gear (231) disengages from the respective driven gear (222a…222f in Fig. 14a, 14b, 14c, 14d and Fig.), the claw (243) returns to its engagement position (Fig. 14d).  
Regarding claim 25. The actuator assembly for a base station antenna according to claim 1, Figs. 1-8 further discloses wherein each actuator (20) is constructed as a linear (paragraph 0023) actuator (20), wherein an actuator element ( actuator element “iiiiiiiiiii” connected to 20 on line 10 in Fig. 1) of the actuator moves (moves of 20) in a linearly translatable manner (paragraph 0023), and wherein the actuator element  (actuator element “iiiiiiiiiii” connected to 20 on line 10 in Fig. 1)of each actuator (20) is configured to couple with a wiper arm (wiping arm of 20) of a phase shifter assembly (10; 20; paragraph 0048).  

 	Regarding claim 36. The actuator assembly for a base station antenna according to claim 3, Fig. 1-8 further discloses wherein a rotational axis of each driven gear (rotation axis of each 122a…122e) is parallel to an axis of the drive shaft (111).  
Regarding claim 37. Figures 1-8 of R Haentsch   An actuator (actuator 20; paragraph 0009)  assembly for a base station antenna (1; paragraph 0002), comprising: a plurality of actuators (20s), a rotatably mounted drive shaft (111), and a single drive gear (131) coupled to a moving device (135), the moving device (135) configured to axially move the drive gear (135) relative to the drive shaft (111) in order to engage with a selected one of the actuators (20s), In re: Li et al. Filed: December 6, 2019 Page 7 of 21wherein the drive gear (131) is mounted on the drive shaft (111) in an axially movable and rotation- fixed manner (rotation fix-manner of 131), wherein each actuator (20) includes a driven gear (122a…122e) and an actuator element (actuator element “iiiiiiiiiii” connected to 20 on line 10 in Fig. 1)  that is in transmission connection with the driven gear (1222a…122e), and the drive gear (131) is configured to drive a selected one of the driven gears (122a…122e) that is engaged with the drive gear, and wherein each of the driven gears (122a…122e) has a rotational axis (rotation axis of each 122a…122e) that is parallel to an axis of the drive shaft (axis of 111).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 18 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over R Haentsch  as applied to claim 1 above, and further in view of Leach et al. Pub. No. 2004/0173578.
Figs. 1-8 of R Haentsch applied to claim 1, discloses   wherein the actuator assembly comprises a position sensor (position of 136 on 135) configured to directly or indirectly determine an axial position of the drive gear (axial position of 131)  relative to the drive shaft (111). However R Haentsch does not discloses wherein the position sensor includes a movable electrode.
Fig. 3 of Leach discloses an actuator (22) comprising position sensor (62) includes a movable electrode (paragraph 0028). 
R Haentsch and Leach are common subject matter of position sensing for actuator; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Leach into R Haentsch for the purpose of implemented electrode in a number of way in position sensor for determining the relative or absolute position of the servo (paragraph 0028 of Leach). 



32 is rejected under 35 U.S.C. 103 as being unpatentable over R Haentsch applied to claim 1 above, and further in view of XU International Publication Number   WO 2017/196811.
Figs. 1-8 of R Haentsch applied to claim 1 above does not disclose wherein all the actuators (20s) are arranged in parallel with each other in one plane; or all the actuators are arranged in parallel with each other in two planes, with the actuators in one of the planes staggered relative to the actuators in the other of the planes.  
Fig. 4 of XU discloses an actuator assembly comprising:  all the actuators (plurality of {11, 28}) are arranged in parallel with each other in one plane (21); or all the actuators (11, 28) are arranged in parallel with each other in two planes (plane of each {11, 28}) , with the actuators (plurality of {11, 28})  in one of the planes (one plane of each {11, 28}) staggered relative to the actuators (plurality of {11, 28}) in the other of the planes (other plane of {11, 28}).
R Haentsch and XU are common subject matter of actuator; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate XU into R Haentsch for the purpose of implemented electrode in a number of way in position sensor for determining the relative or absolute position of the servo (paragraph 0028 of Leach). 

Allowable Subject Matter
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art(s) do/does not teach: wherein the position sensor further includes two conductive film strips, the movable electrode member in contact with the two conductive film strips and two stationary electrode members respectively connected with one of the conductive film strips, wherein the movable electrode member follows an axial movement of the drive gear relative to the drive shaft.  

8.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art(s) do/does not teach wherein the sliding carriage has a part interacted with the claw, wherein the part is configured to: move the claw from its engagement position to its disengagement position when the drive gear engages with a respective driven gear. 
9.	Claim 35 is allowed.
	In addition to other elements in the claimed prior art considered individual or combination does not teach:  wherein the position sensor includes two conductive film strips, a movable electrode member in contact with the two conductive film strips, and two stationary electrode members respectively connected with one of the conductive film strips, wherein the movable electrode member follows an axial movement of the drive gear relative to the drive shaft.  













Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/04/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845